Case 2:19-cv-00993-JAK-JEM Document 65 Filed 03/01/21 Page 1 of 3 Page ID #:613




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Blair E. Reed (State Bar No.316791)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-mail: ltfisher@bursor.com
              breed@bursor.com
 6
 7   Interim Class Counsel

 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
     In Re: Smashburger IP Holder, LLC, et al.   Lead Case No. LA CV19-00993-JAK
12                                               (JEMx)
13   ALL CASES
                                                 NOTICE OF MOTION AND
14                                               MOTION FOR PRELIMINARY
                                                 APPROVAL OF CLASS ACTION
15                                               SETTLEMENT
16                                               Date: July 12, 2021
17                                               Time: 8:30 a.m.
                                                 Courtroom: 10B
18
                                                 Hon. John A. Kronstadt
19
20
21
22
23
24
25
26
27
28
     NOTICE OF MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. LA CV19-00993 JAK (JEMX)
Case 2:19-cv-00993-JAK-JEM Document 65 Filed 03/01/21 Page 2 of 3 Page ID #:614




 1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE THAT on July 12, 2021 at 8:30 a.m., or as soon
 3   thereafter as the matter may be heard by the above-captioned Court, located at the
 4   First Street Courthouse, 350 W First Street, Courtroom 10B, Los Angeles, CA
 5   90012, in the courtroom of the Honorable John A. Kronstadt, Plaintiffs Andre
 6   Galvan, Lucinda Lopez, Thu Thuy Nguyen, Robert Meyer, and Jamelia Harris will
 7   and hereby do move, pursuant to Fed. R. Civ. P. 23(e), for the Court to: (i) grant
 8   preliminary approval of the proposed Stipulation for Class Action Settlement
 9   (“Settlement Agreement”); (ii) provisionally certify the Settlement Class for the
10   purposes of preliminary approval, designate Plaintiffs as the Class Representatives,
11   and appoint Bursor & Fisher, P.A. as Lead Plaintiffs’ Counsel for the Settlement
12   Class; (iii) establish procedures for giving notice to members of the Settlement
13   Class; (iv) approve forms of notice to Settlement Class Members; (v) mandate
14   procedures and deadlines for exclusion requests and objections; and (vi) set a date,
15   time, and place for a final approval hearing.
16          This motion is made on the grounds that preliminary approval of the proposed
17   class action settlement is proper, given that each requirement of Rule 23(e) has been
18   met.
19          This motion is based on the attached Memorandum of Points and Authorities,
20   the accompanying Declarations of L. Timothy Fisher and Jeanne Finegan, the
21   pleadings and papers on file herein, and any other written and oral arguments that
22   may be presented to the Court.
23          This motion is made following the conference of counsel pursuant to Local
24   Rule 7-3 which took place on February 23, 2021.
25
26   Dated: March 1, 2021             BURSOR & FISHER, P.A.
27                                    By:   /s/ L. Timothy Fisher
                                                L. Timothy Fisher
28
     NOTICE OF MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT                 1
     CASE NO. LA CV19-00993 JAK (JEMX)
Case 2:19-cv-00993-JAK-JEM Document 65 Filed 03/01/21 Page 3 of 3 Page ID #:615




 1
                                  L. Timothy Fisher (State Bar No. 191626)
 2                                Blair E. Reed (State Bar No. 316791)
 3                                1990 North California Blvd., Suite 940
                                  Walnut Creek, CA 94596
 4                                Telephone: (925) 300-4455
                                  Facsimile: (925) 407-2700
 5                                E-mail: ltfisher@bursor.com
                                          breed@bursor.com
 6
 7                                Interim Class Counsel
 8                                REICH RADCLIFFE & HOOVER LLP
                                  Marc G. Reich (State Bar No. 159936)
 9                                Adam T. Hoover (State Bar No. 243226)
10                                4675 MacArthur Court, Suite 550
                                  Newport Beach, CA 92660
11                                Telephone: (949) 975-0512
                                  Facsimile: (949) 975-0514
12                                E-mail: mgr@reichradcliffe.com
                                          adhoover@reichradcliffe.com
13
14                                 Attorneys for Plaintiffs Galvan, Lopez, Nguyen and
                                   Meyer
15
                                  AHDOOT & WOLFSON, PC
16                                Tina Wolfson, (State Bar No. 174806)
                                  Bradley K. King, (State Bar No. 274399)
17                                10728 Lindbrook Drive
18                                Los Angeles, CA 90024
                                  Telephone: (310) 474-9111
19                                Facsimile: (310) 474-8585
                                  E-mail: twolfson@ahdootwolfson.com
20                                bking@ahdootwolfson.com
21
                                  Attorneys for Plaintiff Harris
22
23
24
25
26
27
28

     NOTICE OF MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT          2
     CASE NO. LA CV19-00993 JAK (JEMX)
